EXAMINER'S COMMENT

Terminal Disclaimer
The terminal disclaimer filed on 2/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,034,749; 16/858,183; 17/477,448; 17/477,485; 17/477,114; 17/477,057; 17/477,206 and 17/477,475 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
	The rejection of the claims under a scope of enablement rejection is withdrawn in light of the production of macrophages (e.g. Fig. 12) with the recited expression (albeit transient) and viability percentages via electroporation of mRNA encoding a CAR.  This is in addition to the method already indicated as enabled, use of an Ad5F35 vector.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is represented by Shiku et al (US 2014/0242701) and Yong et al (Open Gene Ther. J., 2013).  These references teach monocytes/macrophages expressing CAR molecules but do not teach human macrophages comprising the expression or viability percentages as recited in the instant claims. Yong et al teach that electroporation of DNA encoding CAR molecules into murine monocyte/macrophage cell lines might achieve the recited percentages transiently in an unpredictable manner (i.e. a single cell line, EL34, achieved the recited percentages using a 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633